 
ASSET PURCHASE AGREEMENT
 
BY AND BETWEEN
 
MYSTAIRE, INC.
 
AND
 
MISONIX, INC.
 
DATED AS OF
 
OCTOBER 19, 2011
 



 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

   
Page
     
ARTICLE I. PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
1
     
1.1
Acquired Assets
1
1.2
Excluded Assets
3
1.3
Assumed Liabilities
3
1.4
Excluded Liabilities
3
   
ARTICLE II. CONSIDERATION; CLOSING
5
     
2.1
Consideration
5
2.2
The Closing
6
2.3
Deliveries at the Closing
6
2.4
Certain Contracts and Intellectual Property
8
2.5
Allocation of Consideration
9
   
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE SELLER
9
     
3.1
Organization and Capitalization of the Seller
9
3.2
Authorization of Transaction
9
3.3
Non-contravention
10
3.4
[Intentionally Omitted]
10
3.5
Subsequent Events
10
3.6
Absence of Liabilities
11
3.7
Creditors; Bankruptcy, Etc
11
3.8
Legal Compliance
11
3.9
Title to Assets
12
3.10
[Intentionally Omitted]
12
3.11
Tax Matters
12
3.12
Intellectual Property
13
3.13
Contracts and Commitments
14
3.14
Insurance
16
3.15
Litigation
16
3.16
Environment and Safety
16
3.17
Suppliers
17
3.18
Warranties of Products and Services; Product Liability; Regulatory Compliance
17
3.19
Brokers
18
3.20
Solvency
18
3.21
Disclosure
18
   
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF BUYER
18
     
4.1
Organization
18
4.2
Authorization of Transaction
18
4.3
No Restrictions Against Purchase of Assets
19
4.4
Brokers
19
4.5
Consents
19
4.6
Litigation
19

 
 
i

--------------------------------------------------------------------------------

 


4.7
Solvency
19
   
ARTICLE V. INDEMNIFICATION
20
     
5.1
Survival
20
5.2
Indemnification
20
5.3
Indemnification Procedures
22
5.4
Exclusive Remedy
23
5.5
Guaranty
24
   
ARTICLE VI. ADDITIONAL AGREEMENTS
24
     
6.1
Transaction Expenses
24
6.2
Efforts to Consummate; Further Assurances
24
6.3
Confidentiality
24
6.4
Non-Disparagement
28
6.5
Broker’s Fees
28
6.6
Seller Non-Compete
28
6.7
Cooperation
29
6.8
Payment of Assumed and Excluded Liabilities
29
6.9
Product Liability Insurance
29
6.10
Fulfillment of Pre-Closing Orders
30
6.11
Notice Regarding Molds and Dies
30
6.12
Fulfillment of Buyer’s Post Closing Orders
30
   
ARTICLE VII. DEFINITIONS
31
   
ARTICLE VIII. MISCELLANEOUS
37
     
8.1
No Third Party Beneficiaries
37
8.2
Entire Agreement
37
8.3
Successors and Assigns
37
8.4
Counterparts
38
8.5
Headings
38
8.6
Public Announcements
38
8.7
Notices
38
8.8
Governing Law
39
8.9
Amendments and Waivers
39
8.10
Incorporation of Exhibits and Schedules
40
8.11
Construction
40
8.12
Independence of Covenants and Representations and Warranties
40
8.13
Remedies
40
8.14
Knowledge Attributable to the Seller
40
8.15
Severability
41
8.16
[Intentionally Omitted]
41
8.17
Waiver of Jury Trial
41
8.18
Mutual Drafting
41

 
 
ii

--------------------------------------------------------------------------------

 


Exhibit A
Bill of Sale
Exhibit B
Undertaking and Assumption of Liabilities
Exhibit C
Statement of Allocation
Exhibit D
Trademark License Agreement
Exhibit E
Trademarks Assignment
Exhibit F
Patent Assignment
Exhibit G
Transition and Manufacturing Services Agreement
Exhibit H
Guaranty
Exhibit I
Methodology for Calculating Manufacturing Charges
Schedule
Schedules to the Agreement

 
 
iii

--------------------------------------------------------------------------------

 


This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of October 19, 2011
by and between MYSTAIRE, INC., a North Carolina corporation (the “Buyer”), and
MISONIX, INC., a New York corporation (the “Seller”), and solely for purposes of
Section 5.5, Greg Dobbyn and Susan Dobbyn.
 
WITNESSETH:
 
WHEREAS, the Seller manufactures, promotes and sells various products for
filtration or removal of gaseous and particulate contaminates in the laboratory,
pharmaceutical, educational, industrial and forensic markets, and all related
accessories, generally known as the Seller’s “laboratory and scientific products
line”, as disclosed in the Seller’s Annual Report on Form 10-K for the fiscal
year ended June 30, 2011 and filed with the U.S. Securities and Exchange
Commission (hereinafter collectively, the “Business”).
 
WHEREAS, the Buyer desires to purchase from the Seller certain assets owned or
used by the Seller in connection with the Business, and to assume certain
liabilities of the Seller specified herein and obligation to pay in accordance
with Section 2.1(g), and the Seller desires to sell such assets in exchange for
cash and the assumption of such specified liabilities.
 
NOW, THEREFORE, in consideration of these premises, the mutual promises herein
made, and the representations, warranties, and covenants herein contained, the
Parties hereto agree as follows:
 
ARTICLE I.
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
 
1.1   Acquired Assets.
 
On and subject to the terms and conditions of this Agreement, at the Closing,
the Buyer shall purchase from the Seller, and the Seller shall sell, transfer,
assign, convey and deliver to the Buyer, all right, title and interest of the
Seller in and to all of the tangible and intangible assets, business, goodwill
and rights of the Seller used in, arising out of, or related to, the Business,
other than the Excluded Assets (all such assets, business, goodwill and rights
being purchased hereunder are collectively referred to as the “Acquired
Assets”), as the same shall exist immediately prior to the Closing, free and
clear of all Liens, including, without limitation, the following (to the extent
used in, arising out of, or related to, the Business):
 
(a)          all machinery, equipment, tooling, dies and molds (whether located
at the facilities of the Seller or at other locations), furniture, fixtures,
demonstration units, trade show booths and related equipment,  and other
tangible personal property listed on Schedule 1.1(a) on an “as is” basis;
 
(b)          all (i) production equipment including purchase information,
operator manuals and service records, including warranties, if applicable; (ii)
tools, molds, materials (for example, non-inventory, indirect supplies); and
(iii) testing equipment required for quality control used exclusively in the
Business;


 
 

--------------------------------------------------------------------------------

 


(c)          All software and computer hardware required for manufacturing the
Misonix Fume Products currently manufactured by the Seller in the Business;
 
(d)         all Intellectual Property set forth on Schedule 1.1(d), the goodwill
associated therewith, licenses and sublicenses granted or obtained with respect
thereto, and rights thereunder, remedies against infringements thereof, and
rights to protection of interests therein under the Laws of all jurisdictions,
and all rights granted to the Buyer under the Trademark License Agreement (the
“Fume Intellectual Property”), subject to the limitations set forth in Section
2.4;
 
(e)          to the extent that the same are assignable, unfulfilled purchase
orders entered into with suppliers listed on Schedule 1.1(e), licenses,
commitments, plans, instruments, arrangements, understandings and proposals,
documents (whether of real or personal property) (including, without limitation,
any such agreements, contracts, licenses, commitments, and documents listed on
Schedule 3.13), including all amendments and supplements thereto (collectively,
the “Contracts”) subject to the limitations set forth in Section 2.4;
 
(f)           all claims, choses-in-action, warranties, refunds, rights of
recovery, rights of set-off and rights of recoupment set forth on Schedule
1.1(f);
 
(g)          to the extent that the same are assignable, all Permits, including
those Permits which are listed on Schedule 3.8;
 
(h)          except as otherwise provided in the Transition and Manufacturing
Services Agreement, all rights to receive mail, email, faxes and other
communications addressed to the Seller and relating to the Business (including
communications from customers, suppliers, distributors, agents and others and
payments with respect to the Acquired Assets), all of which shall be forwarded
to the Buyer for a period of (x) one (1) year from the Closing as to all but
customers and (y) three (3) years from the Closing as to customers;
 
(i)           except as otherwise provided in the Transition and Manufacturing
Services Agreement, all records, files, documents and correspondence, lists,
drawings, specifications, bill of materials, manufacturing instructions,
studies, reports, advertising and promotional materials, and other printed or
written materials relating to the Business currently in the Seller’s possession,
including all electronic and printed copies of each of the foregoing;
 
(j)           for a period of three (3) years from the Closing, the rights to
the name “Misonix” granted by the Trademark License Agreement but only in
conjunction with and as part of the phrases “Forensic Products”, “Fume
Enclosures”, “Aura” and “Ductless Fume Hoods” and with the same fume product
that was made by the Seller immediately prior to the date hereof.  For purposes
of clarification, the Buyer may not add the name “Misonix” to any fume product
that did not have the word “MISONIX” as part of its name immediately prior to
the date hereof, provided, however, that the Buyer may market its products under
the “Mystaire/Misonix” trade name for a period of three (3) years after the
Closing. The Buyer agrees to use the words “for gaseous and particulate
containment” after the words “Mystaire/Misonix” in all written and printed
marketing materials;


 
2

--------------------------------------------------------------------------------

 


(k)          the domain names listed on Schedule 1.1(k); and
 
(l)           all other Assets included on Schedule 1.1(l).
 
Notwithstanding anything to the contrary contained in the foregoing, (i) the
assets specified in clause (a) above will be delivered to the Buyer at the
expiration of the term of the Transition and Manufacturing Services Agreement so
that the Seller may fulfill its obligations to the Buyer under the Transition
and Manufacturing Services Agreement, (ii) certain inventory consisting of raw
materials, redundant, scrap and obsolete parts and packaging will be delivered
to the Buyer on a consignment basis pursuant to the Transition and Manufacturing
Services Agreement and (iii) the assets specified in clause (g) above will be
delivered to the Buyer at the expiration of the term of the Transition and
Manufacturing Services Agreement so that the Seller may fulfill its obligations
to the Buyer under the Transition and Manufacturing Services Agreement (the
Buyer shall have the right to obtain copies of any such assets prior to their
delivery to the Buyer by the Seller at the expiration of the term of the
Transition and Manufacturing Services Agreement).
 
1.2   Excluded Assets.
 
Any assets of the Seller that are not Acquired Assets (the “Excluded Assets”)
are retained by the Seller.  The Excluded Assets shall include, without
limitation, the Seller’s (i) accounts receivable and (ii) inventory.
 
1.3   Assumed Liabilities.
 
On and subject to the terms and conditions of this Agreement, the Seller shall
transfer to the Buyer, and the Buyer shall assume and discharge or perform when
due in accordance with the terms thereof, only the following Liabilities of the
Seller, and no other Liabilities of the Seller (collectively, the “Assumed
Liabilities”):
 
(a)          the vendor purchase orders shown on Schedule 1.3 hereto, with
estimated delivery dates, which are outstanding at the end of the six (6) week
transition period following the Closing (as provided in the Transition and
Manufacturing Services Agreement).
 
1.4   Excluded Liabilities.
 
Notwithstanding anything to the contrary contained in this Agreement, except for
the Assumed Liabilities, the Buyer shall not assume or be liable for any of the
Liabilities of the Seller or the Business (the “Excluded Liabilities”), which
Excluded Liabilities shall include, without limitation, the following:
 
(a)          any of the Liabilities of the Seller under this Agreement,
including, without limitation, the Seller’s accounts payable outstanding on the
Closing Date;
 
(b)          any of the Liabilities of the Seller for expenses, Taxes or fees
incident to or arising out of the negotiation, preparation, approval or
authorization of this Agreement, the other Documents or the consummation (or
preparation for the consummation) of the transactions contemplated hereby or
thereby (including all attorneys’ and accountants’ fees, and brokerage fees
incurred by or imposed upon the Seller);


 
3

--------------------------------------------------------------------------------

 


(c)          any of the Liabilities of the Seller arising out of (i) the conduct
of the Business prior to the Closing or (ii) any other business of the Seller,
including without limitation, any accounts payable, short-term indebtedness,
Funded Indebtedness or other similar obligations;
 
(d)          any Liability of the Seller under any agreement, contract,
commitment, document, license or lease, and any Liability of the Seller under
any Contract or Permit to the extent arising out of a breach or alleged breach
thereof that occurred as of or prior to the Closing;
 
(e)          any Liability of the Seller with respect to any income Taxes or any
other Taxes, in each case for any period, including any Liability for unpaid
Taxes of any Person as a transferee, successor by contract or otherwise, and
including any claim against the Buyer arising as a result of such Liability of
the Seller, whether due to the failure by Seller to provide a tax good standing
or clearance certificate in connection with the transactions contemplated by
this Agreement or otherwise;
 
(f)           any Liability, to the extent such Liability results from or arises
out of events, facts or circumstances occurring or existing on or prior to the
Closing, notwithstanding that the date on which any action or claim is commenced
or made is after the Closing and irrespective of whether such Liability attaches
to the Buyer or the Seller in the first instance, (i) that arises by reason of
any violation or alleged violation of any Law or any requirement of any
Governmental Authority, (ii) that arises under any Environmental and Safety
Requirements with respect to the ownership or operation by the Seller of the
Business or (iii) that arises by reason of any breach or alleged breach by the
Seller of any agreement, contract, lease, license, commitment, instrument,
judgment, order or decree;
 
(g)          any Liabilities for which the Buyer may become liable as a result
of or in connection with the failure to fully and properly comply with any bulk
sales or transfers Laws arising out of the Seller’s failure to pay any Excluded
Liabilities;
 
(h)          any Liabilities arising out of the injury to or death of any Person
or animal or damage to or destruction of any property, whether based on
negligence, breach of warranty, strict liability, enterprise liability or any
other legal or equitable theory arising from or related to products (or parts of
components thereof) manufactured, sold, distributed or otherwise disposed of or
for services performed by the Seller, to the extent any of such Liabilities
result from or arise out of events, facts or circumstances occurring or existing
on or prior to the Closing, notwithstanding that the date on which any action or
claim is commenced or made is after the Closing;
 
(i)           any Liabilities relating to any legal action or Proceeding to the
extent arising out of or in connection with (i) the Seller’s conduct of the
Business prior to the Closing or (ii) any other conduct of the Seller or the
Seller’s officers, directors, employees, shareholders, consultants, agents or
advisors in their capacities as such, whether or not disclosed on the Schedules
hereto;


 
4

--------------------------------------------------------------------------------

 


(j)           any Liabilities of the Seller to (i) Seller employees or (ii)
former Seller employees who have not been hired by the Buyer for pay in lieu of
notice and severance pay;
 
(k)          any Liabilities for compensation or like payments of any type to
any director, officer, employee, shareholder or Affiliate of the Seller;
 
(l)           any Liabilities relating to any Employee Benefit Plan of the
Seller;
 
(m)         any Liability for claims for worker’s compensation, injury,
disability or death based on an event occurring prior to the Closing Date;
 
(n)          any Liabilities which relate to assets of the Seller that are not
Acquired Assets;
 
(o)          any Liabilities of the Seller to any Affiliate of the Seller; and
 
(p)          any Liability of the Seller that the Seller became responsible for
as a successor either de jure or de facto of another Person.
 
For purposes of clarification of clauses (j) and (k) above, the Buyer shall be
responsible only for post-Closing amounts owed for post-Closing services
rendered to the Buyer by former employees of the Seller that are hired by the
Buyer including, without limitation, amounts owed for salary or severance.
 
The Seller hereby expressly acknowledges that it is retaining the Excluded
Liabilities, and the Seller shall pay, discharge and perform all such Excluded
Liabilities promptly when due.
 
ARTICLE II.
CONSIDERATION; CLOSING
 
2.1   Consideration.
 
The consideration to be paid by the Buyer for the Acquired Assets (the
“Consideration”), shall consist of:
 
(a)          $1,500,000 (the “Cash Closing Payment”), which shall be payable at
Closing by (i) certified check or (ii) wire transfer of immediately available
U.S. funds to the Seller, in accordance with the written payment instructions
furnished by the Seller to the Buyer prior to the Closing Date (the “Direct Cash
Payment”);
 
(b)          the assumption of the Assumed Liabilities;
 
(c)          the payments required by Section 5.1(e) of the Transition Services
Agreement;
 
(d)          the payment required by Section 5.1(f) of the Transition Services
Agreement;
 
(e)          reimbursement for all deposits made by the Seller for trade shows
relating to the Business and to be held after the Closing Date, as listed in
Schedule 2.1(e); plus


 
5

--------------------------------------------------------------------------------

 


(f)           reimbursement of $3,529.28 for the cost of attendance at the IAI
show in August 2011; and
 
(g)          thirty percent (30%) of the Buyer’s Net Sales in excess of
$2,000,000, for each of the three (3) years next following the Closing, from the
sale of those products listed on Schedule 2.1(g) (the “Section 2.1 Products”).
For the purposes of this Agreement, “Net Sales” means the Buyer’s selling price
of the Section 2.1 Products, computed on the cash basis, exclusive of freight
charges and sale taxes related to the shipment and sale of the Section 2.1
Products. Within 90 days of the three annual anniversary dates next following
the Closing, the Buyer shall submit to the Seller a certified statement of its
Net Sales of the Section 2.1 Products, together with payment of the amount due
to the Seller. Notwithstanding anything herein to the contrary, the amount due
from the Buyer to the Seller on account of such Net Sales shall not exceed, in
total, $500,000.  For example: If the Buyer paid the Seller $280,000 on account
of Net Sales made during the first two years following the Closing, and the Net
Sales in the third year are  $2,800,000 then the amount due to the Seller
hereunder shall be $220,000.  The Seller has the right to conduct an audit, at
its expense, no more than once annually, of the Net Sales of the Section 2.1
Products upon which the Buyer calculated the payment made to the Seller pursuant
to this Section 2.1(g) paid in a given year (collectively, the “Payments”), by
reviewing documentation produced by the Buyer at the Buyer’s place of business
during regular business hours. In the event an audit shows a discrepancy, the
Buyer will calculate the difference of the Payments actually paid compared to
the amount the Payments that would have been paid had the Net Sales determined
by the audit been used to calculate such Payments and pay the Seller the amount
of that difference within 30 days after it is determined by the Buyer.
Additionally, if the amount of Payments paid to the Seller was greater than was
required by the terms of this Agreement, the Buyer will give the Seller written
notice and deduct the amount of the overpayment from the next Payments made by
the Buyer.
 
2.2   The Closing.
 
The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of the Seller, 1938 New Highway, Farmingdale,
New York 11735.  The date on which the Closing occurs shall be referred to as
the “Closing Date.”
 
2.3   Deliveries at the Closing.
 
(a)          At the Closing, the Seller shall deliver to the Buyer or cause to
be delivered to the Buyer, as applicable:
 
(i)           a counterpart of an assignment, assumption and bill of sale
agreement (the “Bill of Sale”), in the form of Exhibit A hereto duly executed by
the Seller;
 
(ii)          a counterpart of the trademark license agreement (the “Trademark
License Agreement”), in the form of Exhibit D hereto, duly executed by the
Seller;
 
(iii)         a counterpart of the trademarks assignment (the “Trademarks
Assignment”), in the form of Exhibit E hereto, duly executed by the Seller;


 
6

--------------------------------------------------------------------------------

 


(iv)         a counterpart of the patent assignment (the “Patent Assignment”),
in the form of Exhibit F hereto, duly executed by the Seller;
 
(v)          such other duly executed instruments of sale, transfer, conveyance
and assignment and assumption, as the Buyer or its counsel may reasonably
request, in form reasonably satisfactory to the Seller, to effectuate the
transfer of the Acquired Assets to the Buyer (the “Other Assignment Documents”);
 
(vi)         copies of all consents listed on Schedule 3.3;
 
(vii)        certified copies of the Fundamental Documents of the Seller and the
authorizing resolutions and incumbency certificates of the Seller for this
Agreement and the Documents;
 
(viii)       certificates from the Secretary or similar authority of the State
or other jurisdiction of formation to the effect that the Seller is in existence
in such jurisdiction and filed all reports due and paid all fees, taxes and
penalties owed to the Secretary or similar authority of the State or other
jurisdiction of formation of the Seller, dated as of a date not more than twenty
(20) days prior to the Closing Date;
 
(ix)         a counterpart of a transition and manufacturing services agreement,
in the form attached as Exhibit G (the “Transition Services Agreement”), duly
executed by the Seller; and
 
(x)          evidence satisfactory to the Buyer of the Seller’s purchase of the
product liability insurance required by Section 6.9.
 
(b)          At the Closing, the Buyer shall deliver or cause to be delivered to
the Seller:
 
(i)           A certified check representing the Cash Closing Payment required
by   Section 2.1(a);
 
(ii)          a counterpart of the Bill of Sale, duly executed by the Buyer;
 
(iii)         an executed Undertaking and Assumption of Liabilities (the
“Undertaking and Assumption of Liabilities”), in the form of Exhibit B, duly
executed by the Buyer;
 
(iv)         a counterpart of the Trademark License Agreement, duly executed by
the Buyer;
 
(v)         a counterpart of the Trademarks Assignment, duly executed by the
Buyer;
 
(vi)         certified copies of the Fundamental Documents of the Buyer, and the
authorizing resolutions and incumbency certificates of the Buyer for this
Agreement and the Documents;


 
7

--------------------------------------------------------------------------------

 


(vii)        certificates from the Secretary or similar authority of the State
or other jurisdiction of formation to the effect that the Buyer is in existence
in such jurisdiction and filed all reports due and paid all fees, taxes and
penalties owed to the Secretary or similar authority of the State or other
jurisdiction of formation of the Buyer, dated as of a date not more than twenty
(20) days prior to the Closing Date;
 
(viii)       a counterpart of the Transition Services Agreement, duly executed
by the Buyer;
 
(ix)         Buyer’s purchase order for Misonix Fume Products (the “Purchase
Order”).  The purchase price to be paid by the Buyer to the Seller for Misonix
Fume Products ordered under the Purchase Order shall be either (a) the transfer
price for the Misonix Fume Product as shown on Schedule 2.1(g); or (b) where
there is no stated transfer price, the Seller’s standard cost for the Misonix
Fume Products plus ten (10%) percent regardless of the delivery time of the
Misonix Fume Products ordered pursuant to the Purchase Order.  Exhibit I sets
forth the methodology for calculating the Seller’s standard cost of
manufacturing the Misonix Fume Products to be delivered pursuant to the Purchase
Order where there is no stated transfer price for the Misonix Fume Product.  The
Seller will use reasonable commercial efforts to fulfill the Purchase Order in a
timely manner.  Notwithstanding anything to the contrary contained in the
foregoing, if six (6) weeks after the Closing Date the Seller has not completed
the Purchase Order, the Buyer will accept and pay for such Misonix Fume Products
as are then completed by the Seller and ready for delivery and release the
Seller from the obligation to deliver the remaining amount of Misonix Fume
Products under the Purchase Order without any penalty or liability therefor.
Seller agrees that it will not commence the manufacture of any Misonix Fume
Product which it knows, at the time, it cannot complete within the aforesaid six
(6) weeks after the Closing Date; and
 
(x)          Proof of the Buyer’s product liability insurance coverage in an
amount of not less than $1,000,000 with the Seller named as an additional named
insured.
 
(c)          At the Closing, Gregory J. Dobbyn and Susan Dobbyn shall deliver to
the Seller:
 
(i)           an executed Guaranty (the “Guaranty”), in the form of Exhibit H
hereto, duly executed by Gregory J. Dobbyn and Susan Dobbyn.
 
2.4  Certain Contracts and Intellectual Property.
 
Notwithstanding any other provision of this Agreement to the contrary, to the
extent that the assignment by the Seller of any Contract or Intellectual
Property to be assigned hereunder shall require the consent or approval of
another party thereto, this Agreement shall not constitute an assignment or
attempted assignment thereof or an assumption by the Buyer of the Seller’s
obligations thereunder if such assignment or attempted assignment would, without
the consent of such other party, constitute a breach thereof.  The Seller shall
use its reasonable commercial efforts to obtain the written consent or approval
to the assignment to the Buyer of each such Contract or Intellectual Property
with respect to which such consent is required for such assignment.  If such
consent or assignment is obtained after the Closing, such Contract shall
automatically be deemed to be included as a Contract under Section
1.1(c).  Until such consent or approval is obtained, each Party agrees to
cooperate with the other Party in any reasonable arrangement necessary or
desirable to provide to the Buyer the benefits of the Contract or Intellectual
Property.  All profits, losses, income and expenses attributable to the
performance, maintenance and enforcement of such Contracts after the Closing
Date shall be borne by, and be solely for the account of, the Buyer.


 
8

--------------------------------------------------------------------------------

 


2.5   Allocation of Consideration.
 
The Consideration shall be allocated among the Acquired Assets acquired from the
Seller and the non-competition provisions contained in Section 6.6 as determined
by the Buyer and the Seller and consistent with the principles set forth in Code
Section 1060.  Such allocation shall be set forth in a statement (the “Statement
of Allocation”) attached hereto as Exhibit C.  None of the Parties shall take
any action inconsistent with the Statement of Allocation prepared in accordance
with this Section 2.5.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
As a material inducement to the Buyer to enter into and perform its obligations
under this Agreement, the Seller represents and warrants to the Buyer as set
forth below.
 
3.1   Organization and Capitalization of the Seller.
 
The Seller is a corporation duly organized, validly existing and in good
standing under the Laws of the State of New York.  The Seller is qualified to do
business in every jurisdiction in which the failure to so qualify could have a
Material Adverse Effect on the Seller or the Business.  Schedule 3.1(a) lists
all of the jurisdictions in which the Seller is qualified to do business as a
foreign corporation. Schedule 3.1(a) sets forth all names under which the Seller
or, to the Knowledge of the Seller, any predecessor or former owner of the
Business, has conducted the Business.
 
3.2  Authorization of Transaction.
 
The Seller has all requisite power and authority, and all licenses, Permits and
authorizations necessary, to own and operate the Business and to carry on the
Business as now conducted.  The Seller has all requisite power and authority to
execute and deliver each Document to which it is a party and any and all
instruments necessary or appropriate in order to effectuate fully the terms and
conditions of each such Document and all related transactions and to perform its
obligations under each such Document.  The execution, delivery and performance
of each Document to which the Seller is a party has been duly and validly
authorized by all necessary action on the part of the Seller, and each Document
to which the Seller is a party has been duly executed and delivered by the
Seller and constitutes the valid and legally binding obligation of the Seller,
enforceable against the Seller in accordance with its terms and conditions,
subject to applicable bankruptcy and insolvency Laws and statutes.


 
9

--------------------------------------------------------------------------------

 


3.3  Non-contravention.
 
Neither the execution, delivery and performance of the Documents nor the
consummation of the transactions contemplated by the Documents by the Seller,
will (a) materially violate any Law to which the Seller, the Business or the
Acquired Assets is subject, (b) materially violate any provision of the
Fundamental Documents of the Seller, (c) except as disclosed on Schedule 3.3,
materially conflict with, result in a material breach of, constitute a material
default (or an event which with notice, lapse of time or both would constitute a
default) under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under, any of
the Contracts or Intellectual Property or any contract, agreement, instrument,
lease, license, Permit, order, decree, authorization or other document to which
the Seller is a party or by which any of its assets is bound, (d) result in the
imposition of any Material Lien upon any of the Acquired Assets (other than
Liens in favor of lenders to the Buyer under credit arrangements entered into by
the Buyer), or (e) cause the Buyer to become subject to, or to become liable for
the payment of, any Material Tax.  Except as disclosed in Schedule 3.3, the
Seller is not required to give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any Governmental Authority or any
consent or approval of any other Person in order for the Parties to consummate
the transactions contemplated by the Documents or in order for the Buyer to
conduct the Business as conducted (or contemplated to be conducted) in the
ordinary course following the Closing.
 
3.4   [Intentionally Omitted].
 
3.5   Subsequent Events.
 
Since June 30, 2011, except for matters specifically relating to the
transactions contemplated by this Agreement, the Seller has operated the
Business in the Ordinary Course of Business and the Business has not  suffered
any Material Adverse Change.  Without limiting the generality of the foregoing,
since June 30, 2011, except as set forth on Schedule 3.5:
 
(a)          no party (including the Seller) has accelerated, terminated,
modified or canceled any agreement, contract, document, lease, or license (or
series of related agreements, contracts, leases, and licenses) related to or
affecting the Business involving more than $10,000 per annum to which the Seller
is a party or by which the Seller is bound or which is otherwise Material to the
Seller or the Business and, to the Knowledge of the Seller, no party intends to
take any such action;
 
(b)          the Seller has not experienced any damage, destruction, or loss
(whether or not covered by insurance) to any of the Acquired Assets;
 
(c)          the Seller has not entered into any contract, lease, or license (or
series of related contracts, leases, and licenses) related to or affecting the
Business;
 
(d)          there has not been any other Material occurrence, event, incident,
action, failure to act or transaction outside the Ordinary Course of Business
involving the Business;


 
10

--------------------------------------------------------------------------------

 


(e)          the Seller has not sold, leased, transferred, or assigned any of
the assets of the Business, tangible or intangible, other than for a fair
consideration in the Ordinary Course of Business;
 
(f)           the Seller has not made any capital expenditure (or series of
related capital expenditures) in connection with the Business either involving
more than $10,000 in the aggregate or outside the Ordinary Course of Business;
 
(g)          the Seller has not cancelled, compromised, waived, or released any
right or claim (or series of related rights and claims) in connection with or
affecting the Business;
 
(h)          the Seller has not granted any license or sublicense of any rights
under or with respect to the Fume Intellectual Property;
 
(i)           the Seller has not entered into any employment contract or
collective bargaining agreement, written or oral, in connection with or
affecting the Business or modified the terms of any existing such contract or
agreement;
 
(j)           the Seller has not written down the value of any Acquired Asset on
its books or records, except for depreciation and amortization taken in the
Ordinary Course of Business; and
 
(k)          the Seller has not committed to do any of the foregoing.
 
3.6   Absence of Liabilities.
 
Except as set forth on Schedule 3.6, (a) the Seller has no Funded Indebtedness,
and (b) the Seller has no Liabilities in connection with the Business, and (c)
the Seller has no Liabilities which are or may be secured by a Lien on any of
the Acquired Assets.
 
3.7   Creditors; Bankruptcy, Etc.
 
The Seller is not involved in any Proceeding by or against the Seller as a
debtor in any court under the United States Bankruptcy Code or any other
insolvency or debtors’ relief act, whether foreign, international, provincial,
state, local or federal, or for the appointment of a trustee, receiver,
liquidator, assignee, sequestrator or other similar official of the Seller or
for a substantial part of the property of the Seller.
 
3.8   Legal Compliance.
 
In its conduct of the Business, the Seller has complied, and is in compliance in
all Material respects, with all applicable Laws, Environmental and Safety
Requirements, Orders and Permits, and no Proceeding is pending or, to the
Knowledge of the Seller, threatened, alleging any failure to so
comply.  Schedule 3.8 sets forth a list of all Permits under which the Seller is
operating or bound except where the failure to have any such Permit would not
have a Material Adverse Effect.  Such Permits (a) constitute all Permits used or
required in the conduct of the Business as presently conducted, (b) are in full
force and effect, (c) are assignable by Seller, (d) have not been violated in
any respect and (e) are not subject to any pending or, to the Knowledge of the
Seller, threatened Proceeding seeking their revocation or limitation.  Upon the
Seller’s delivering any required notices and obtaining any necessary consents as
specifically set forth in Schedule 3.8, the Permits will continue in full force
and effect on substantially identical terms for the benefit of the Buyer
following the consummation of the transactions contemplated hereby and by the
other Documents, without any further action by any of the Parties.


 
11

--------------------------------------------------------------------------------

 
 
3.9   Title to Assets.
 
(a)          Except as set forth on Schedule 3.9(a), (i) the Seller has good and
marketable title, free and clear of all Liens, to all of the Acquired Assets,
and (ii) with the exception of the Excluded Assets and inventory or other assets
previously disposed of in the Ordinary Course of Business, the Acquired Assets
include all assets, properties and interests in properties previously or
presently used by or necessary for the conduct of the Business by the Seller
and, immediately after the Closing, the Buyer, in the Ordinary Course of
Business.  Except as set forth on Schedule 3.9(a), no other Person owns any
asset that is or has been used by, related to and/or necessary for the conduct
of the Business.
 
(b)          Except as set forth on Schedule 3.9(b), the machinery, equipment
and other tangible assets included in the Acquired Assets are in good working
order and condition (reasonable wear and tear excepted) in the Ordinary Course
of Business (subject to routine maintenance and repair for similar assets of
like age), fit for the use for which the Seller has been using them, and usable
in the Ordinary Course of the Business.  The Seller owns or leases under valid
leases all machinery, equipment and other tangible assets necessary for the
conduct of the Business as conducted as of the date hereof.
 
(c)          Schedule 3.9(c) contains a true and complete listing of all
Material tangible assets included in the Acquired Assets, other than
inventory.  Schedule 3.9(c) specifies the locations of the Material tangible
assets included in the Acquired Assets, other than inventory.  At all times
during which the Seller owned such tangible assets, none of such tangible assets
was located (or, in the case of the vehicles, garaged) at any location other
than the locations set forth on Schedule 3.9(c), except for (i) periods in which
such tangible assets were in transit in the Ordinary Course of Business or
stored in a warehouse, and (ii) periods in which such tangible assets were being
repaired off premises in the Ordinary Course of Business.
 
3.10   [Intentionally Omitted].
 
3.11   Tax Matters.
 
(a)          Except as set forth on Schedule 3.11(a), the Seller and each other
entity included in any consolidated, combined or unitary Tax Return or in any
group filing in which the Seller is or has been a member (a “Seller Tax Group”),
(A) have timely paid all income and other material Taxes required to be paid by
them through the date hereof (whether or not such Taxes are shown on any Tax
Return) and (B) have filed or caused to be filed in a timely manner (within any
applicable extension periods) all income and other material Tax Returns required
to be filed by them with the appropriate Governmental Authorities in all
jurisdictions in which such Tax Returns are required to be filed, and all such
Tax Returns are true, correct and complete in all respects.  In the past five
(5) years, no claim has been made by an authority in a jurisdiction where the
Seller does not file Tax Returns that the Seller is or may be subject to
taxation by that jurisdiction.


 
12

--------------------------------------------------------------------------------

 
 
(b)          Except as set forth on Schedule 3.11(b):
 
(i)           no Liens have been filed and the Seller has not been notified by
the Internal Revenue Service or any other taxing authority that any issues have
been raised (and are currently pending) by the Internal Revenue Service or such
other taxing authority in connection with the Seller or any Tax Return of the
Seller;
 
(ii)          except as set forth on Schedule 3.11(b)(ii), there are no pending
Tax audits of the Seller nor any of its Tax Returns; and
 
(iii)         except as set forth on Schedule 3.11(b)(iii), no unresolved
deficiencies or additions to Taxes have been proposed, asserted or assessed
against the Seller.
 
3.12   Intellectual Property.
 
(a)          Schedule 3.12(a) identifies (i) all (A) registered patents and
patent applications, (B) trademark and service mark registrations and
applications therefor, (C) Material unregistered trademarks and service marks,
(D) copyright registrations and applications therefor, and (E) registered trade
names and assumed names, developed by, or on behalf of, or owned by, the Seller,
used in connection with the Business, and (ii) each license, agreement or other
permission which the Seller has granted to any third party with respect to any
Fume Intellectual Property (“Licensed Intellectual Property”).
 
(b)          Except as set forth on Schedule 3.12(b),
 
(i)           to the Knowledge of the Seller, the Seller has not interfered
with, infringed upon, misappropriated or otherwise come into conflict with any
Intellectual Property rights of third parties or committed any acts of unfair
competition in its conduct of the Business, and the Seller has not received any
charge, complaint, claim, demand or notice alleging any such interference,
infringement, misappropriation, conflict or act of unfair competition;
 
(ii)          the Seller owns, has the right to use, sell, license and dispose
of, and has the right to bring actions for the infringement of, and, where
necessary, has made timely and proper application for, all Intellectual Property
(other than the Licensed Intellectual Property) necessary or required for the
conduct of the Business as currently conducted and as proposed to be conducted
and, to the Knowledge of the Seller, such rights to use, sell, license, dispose
of and bring actions are exclusive with respect to such Intellectual Property
other than fees and payments with respect to Licensed Intellectual Property
identified on Schedule 3.12(a);
 
(iii)         there are no royalties, honoraria, fees or other payments payable
by the Seller to any Person by reason of the ownership, use, license, sale or
disposition of the Intellectual Property used in the Business;


 
13

--------------------------------------------------------------------------------

 
 
(iv)        no activity, service or procedure currently conducted or proposed to
be conducted by the Seller in the Business violates or will violate any
agreement related to the Business governing the use of Intellectual Property;
 
(v)          to the Knowledge of the Seller, no patent, formulation, invention,
device, application or principle nor any Law exists that would have or could
reasonably be expected to have a Material Adverse Effect on the Business;
 
(vi)         the Seller has not sent to any third party in the past five (5)
years or otherwise communicated to another Person any charge, complaint, claim,
demand or notice asserting infringement or misappropriation of, or other
conflict with, any Intellectual Property right of the Seller by such other
Person or any acts of unfair competition by such other Person, nor, to the
Knowledge of the Seller, is any such infringement, misappropriation, conflict or
act of unfair competition occurring or threatened; and
 
(vii)        the Seller has taken reasonable and practicable steps (including,
without limitation, entering into confidentiality and nondisclosure agreements
with all officers, directors, managers, members and employees of, and
consultants to, the Seller with access to or knowledge of the Intellectual
Property) designed to safeguard and maintain the secrecy and confidentiality of,
and its proprietary rights in, all Intellectual Property.
 
3.13         Contracts and Commitments.
 
Schedule 3.13 lists all of the following contracts or other arrangements
(written or oral) related to the Business to which the Seller is a party or by
which it or its assets are bound:
 
(a)          contracts relating to the manufacture, purchase, distribution,
marketing or sales of the Seller’s or any other Person’s products or services
(other than purchase and sales orders entered into in the Ordinary Course of
Business consistent with past practices and the performance of which by the
parties thereto is reasonably expected to be substantially completed within
sixty (60) days of the execution thereof), including all volume rebate
agreements, “bill and hold” or other similar arrangements, and all contracts
which designate the Seller as an exclusive manufacturer or supplier of any
product or service;
 
(b)          contracts, agreements or arrangements for the employment of any
officer, individual employee, or other Person on a full-time, part-time,
consulting or other basis (excluding oral, at-will employment arrangements the
generic terms of which are described on an aggregate basis (i.e., ranges of
wages of salary, typical benefits, etc.) on Schedule 3.13);
 
(c)          instruments, agreements or indentures relating to Funded
Indebtedness or to the mortgaging, pledging or otherwise placing a Lien on any
asset or group of assets of the Seller;
 
(d)          guarantees of any obligation for borrowed money or otherwise;
 
(e)          agreements with respect to the lending or investing of funds;


 
14

--------------------------------------------------------------------------------

 
 
(f)           leases or agreements under which the Seller is the lessee,
sublessee, occupant, holder or operator of any real or personal property owned
by any other party;
 
(g)          leases or agreements under which the Seller is the lessor or
sublessor of or permits any third party to occupy, hold or operate any real or
personal property owned or controlled by the Seller;
 
(h)          assignments, licenses, indemnifications or agreements with respect
to any form of intangible property, including, without limitation, any
Intellectual Property or confidential information;
 
(i)           contracts or groups of related contracts with the same party for
the purchase or sale of products or services, including all purchase orders and
sales orders;
 
(j)           research and development agreements;
 
(k)          any contracts containing covenants not to compete or similar
provisions (A) binding on the Seller, (B) restricting other Persons for the
benefit of the Seller or (C) which otherwise restrict competition granted by the
Seller in favor of a third party;
 
(l)           contracts which contain a “most favored customer” or similar
provision;
 
(m)         contracts under which the amount payable by the Seller is dependent
on the revenues or income or similar measure of the Business (or any part
thereof), or under which the Seller is obligated to pay royalties, commissions
or similar payments to any Person;
 
(n)          marketing, agency, advertising, sales representative, broker,
subscription, list management, printing, distribution, fulfillment or similar
contracts; or
 
(o)         other agreements or instruments which are otherwise Material to the
Business, and which are not listed in the foregoing clauses of this Section
3.13;
 
(collectively, the “Material Contracts”).
 
Each Material Contract is valid and enforceable against the Seller and the other
parties thereto, subject to applicable bankruptcy and insolvency Laws and
statutes.  Except as specifically disclosed on Schedule 3.13, the Seller has
performed in all respects all obligations required to be performed by it and is
not in default under or in breach of nor in receipt of any claim of default or
breach under any Material Contract; and no event has occurred which with the
passage of time or the giving of notice or both would result in a default or
breach under any such Material Contract.  No other party to any Material
Contract is in default under or in breach of such Material Contract and no event
has occurred which with the passage of time or giving of notice or both would
result in a default or breach under any such Material Contract.  Except as
disclosed on Schedule 3.13, each Material Contract is assignable by the
Seller.  The unfulfilled purchase orders entered into with suppliers listed on
Schedule 1.1(c) are assignable by the Seller.  The Seller has supplied the Buyer
with (i) a true, correct and complete copy of each Material Contract, together
with all amendments, waivers or other changes thereto, and (ii) a reasonably
complete description of all material terms of all oral agreements covered by
this Section 3.13 to which the Seller is a party.


 
15

--------------------------------------------------------------------------------

 
 
3.14   Insurance.
 
The Seller maintains insurance coverage of a type and amount customary for
entities of similar size engaged in similar lines of business.  All of Seller’s
current insurance policies are in full force and effect and the Seller is not in
default with respect to its obligations under any of such insurance
policies.  The Seller has not received any notification of cancellation or
modification of any of such insurance policies or that any claim outstanding is
expected to cause a Material increase in the Seller’s insurance rates.  To the
Knowledge of the Seller, there are no facts or circumstances which exist that
might relieve any insurer under such insurance policies of its obligations to
satisfy in full claims thereunder.
 
3.15   Litigation.
 
Except as set forth on Schedule 3.15, there are no Proceedings pending or, to
the Seller’s Knowledge, threatened against the Seller and, to the Knowledge of
the Seller, except as set forth on Schedule 3.15, there is no Basis for any of
the foregoing.  None of the Proceedings listed on Schedule 3.15 could have a
Material Adverse Effect on the Seller or the Business.  Schedule 3.15 also sets
forth all Proceedings involving the Seller during the last five (5) years which
(i) alleged criminal conduct by the Seller, (ii) resulted in the Seller or its
Affiliates paying or receiving an amount in excess of $25,000 in connection with
the adjudication or compromise of such matter or (iii) had, or could reasonably
be expected to have, a Material Adverse Effect on the Seller or the
Business.  All materials provided to the Buyer relating to any matters described
on Schedule 3.15 are true, correct and complete.  Schedule 3.15 identifies the
pending Proceedings that are covered by insurance policies and/or the defense of
which has been assumed by the insurance carrier and sets forth the applicable
insurance carrier and insurance policy.  Such insurance carriers have not
delivered any reservations of rights or indicated any objections or reservations
whatsoever with respect to such insurance carriers’ obligation to provide a
defense against the claims asserted in such Proceedings and to pay the amounts
of damages or settlement amounts arising from the claims of such Proceedings.
 
3.16   Environment and Safety.
 
The Seller has complied with, and the Business and the Acquired Assets are in
compliance with, all Environmental and Safety Requirements.  Schedule 3.16
contains a list of all Permits required under all Environmental and Safety
Requirements for the operation of the Business, and the ownership, operation or
occupation of the Acquired Assets.  The Seller has accurately prepared and
timely filed with the appropriate Governmental Authorities all reports,
notifications, and filings required pursuant to Environmental and Safety
Requirements for the operation of the Business and the ownership, operation or
occupation of the Acquired Assets.  The Seller has not received any notice or
other information regarding any actual or alleged violation of, any actual or
potential Liability under, or any corrective or remedial obligation under, any
Environmental and Safety Requirements with respect to the Business or the
Acquired Assets.


 
16

--------------------------------------------------------------------------------

 
 
3.17   Suppliers.
 
Schedule 3.17 lists the twenty (20) largest suppliers (and total purchases, in
dollars, from each such supplier) of the Business during the Seller’s fiscal
year ended June 30, 2011.  Except as set forth on Schedule 3.17, no such
supplier of the Business has terminated, reduced or materially modified its
business (including as a result of engaging in business with foreign suppliers)
with the Seller since June 30, 2011.  Except as set forth on Schedule 3.17, the
Seller has not received any notice or otherwise has any reason to believe (other
than because of the current economic conditions), that any of the suppliers
listed on Schedule 3.17 intends, or is reasonably likely, to terminate, reduce
or materially modify its business (including as a result of engaging in business
with foreign suppliers) with the Seller.
 
3.18   Warranties of Products and Services; Product Liability; Regulatory
Compliance.
 
(a)          Except as set forth on Schedule 3.18(a) hereto, to the Knowledge of
the Seller, all finished goods manufactured and held in the inventory of the
Business at the Closing (including, without limitation, all documentation
furnished in connection therewith) are free from any significant defects and
conform in all respects with all customary and reasonable standards for products
of such type, with all applicable contractual commitments, and the Seller has no
Liability (and, to the Knowledge of the Seller, there is no reasonable Basis for
any present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand against it giving rise to any Liability) for
replacement or repair thereof or other damages in connection therewith.
 
(b)          Except as set forth on Schedule 3.18(b) hereto, to the Knowledge of
the Seller,  all raw materials and work-in-process held in the inventory of the
Business at the Closing (including, without limitation, all documentation
furnished in connection therewith) are free from any significant defects and
conform in all respects with all customary and reasonable standards for products
of such type, with all applicable contractual commitments.
 
(c)          Except as set forth on Schedule 3.18(c) hereto, Seller has not
given any guarantee, warranty or other indemnity in respect of any of the
products manufactured, sold, distributed, used, delivered or held in inventory
and services provided by the Seller in connection with the Business (including,
without limitation, all documentation furnished in connection therewith) except
warranties made in the Ordinary Course of Business and in the form of Seller’s
standard written warranty, a copy of which is attached to Schedule 3.18(c), and
except for warranties, express or implied, as required by law.
 
(d)          Except as disclosed on Schedule 3.18(d), all warranty claims
related to the Business that have been received prior to the Closing have been
resolved.


 
17

--------------------------------------------------------------------------------

 


(e)          Except as set forth on Schedule 3.18(e) (which lists all violations
and/or warning letters or notices from any Governmental Authority), since
January 1, 2011, no Governmental Authority regulating the Business has
commenced, or to the Knowledge of the Seller, threatened to commence, any
investigation or proceeding relating to the Business.  The Seller has not been
responsible for, subject to, assumed or become aware or otherwise been notified
of, (and to the Knowledge of the Seller there is no reasonable Basis for any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand against it which would reasonably be expected to give
rise to Liability), arising out of any injury to people, animals or property as
a result of or in connection with the ownership, possession, consumption or use
of any product manufactured, sold or distributed or any service provided by the
Seller in connection with the Business.
 
3.19   Brokers.
 
Except as disclosed on Schedule 3.19, there is no agent, broker, investment
banker, Person or firm who or which has acted on behalf, or under the authority,
of the Seller or will be entitled to any fee or commission directly or
indirectly from the Buyer (as a result of the actions of the Seller) or the
Seller, in connection with any of the transactions contemplated hereby.
 
3.20   Solvency.
 
The Seller is currently solvent and the Seller will not be rendered insolvent by
any of the transactions contemplated hereby.
 
3.21   Disclosure.
 
No representation or warranty of the Seller in this Agreement (including the
Schedules attached hereto) misstates a Material fact or omits to state a
Material fact necessary to make the statements herein or therein, in light of
the circumstances in which they were made, not misleading.
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF BUYER
 
As a material inducement to the Seller to enter into and perform its obligations
under this Agreement, the Buyer represents and warrants to the Seller as
follows:
 
4.1     Organization.
 
The Buyer is a corporation duly formed, validly existing and in good standing
under the Laws of the State of  North Carolina.
 
4.2     Authorization of Transaction.
 
The Buyer has full power and authority to execute and deliver each Document to
which it is a party and any and all instruments necessary or appropriate in
order to effectuate fully the terms and conditions of the Documents and all
related transactions and to perform its obligations under the Documents.  Each
Document to which the Buyer is a party has been duly authorized by all necessary
corporate action on the part of the Buyer and has been duly executed and
delivered by the Buyer, and constitutes the valid and legally binding obligation
of the Buyer, enforceable against the Buyer in accordance with its terms and
conditions, subject to applicable bankruptcy and insolvency Laws and
statutes.  The execution, delivery and performance by Buyer of this Agreement
and the Documents and the performance by Buyer of the transactions contemplated
hereby and thereby will not (a) violate any provision of Buyer's Fundamental
Documents, (b) violate any Law, rule, regulation or governmental order
applicable to Buyer, or (c) result in a violation or any breach of or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under any note, contract, lease, permit or other instrument or
obligation to which Buyer is a party or under which any of its assets are bound.


 
18

--------------------------------------------------------------------------------

 
 
4.3     No Restrictions Against Purchase of Assets.
 
Neither the execution, delivery and performance of the Documents nor the
consummation of the transactions contemplated thereby, nor compliance by the
Buyer with any of the provisions thereof, will (i) violate, conflict with, or
result in a Material breach of any provision of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under any of the terms, conditions or provisions of the Fundamental Documents of
the Buyer, or under any note, bond, mortgage, indenture, deed of trust, or other
agreement by which the Buyer is bound, or by which the Buyer or any of its
properties or assets may be bound or affected, or (ii) violate any Law
applicable to the Buyer or any of its properties or assets.  No consent or
approval by, notice to, or registration with, any Governmental Authority is
required on the part of the Buyer in connection with the execution and delivery
of this Agreement or the consummation by the Buyer of the transactions
contemplated hereby.
 
4.4     Brokers.
 
No broker, investment banker or finder is entitled to any fee or commission in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of the Buyer.
 
4.5     Consents.
 
No consent or waiver of, or filing with, any person or entity (governmental or
otherwise) is required to be obtained in order for Buyer to execute, deliver or
perform any of its obligations under this Agreement or any of the Documents.
 
4.6     Litigation
 
There is no legal action, arbitration or administrative or governmental
proceeding or investigation in which Buyer has been served or provided with
formal notice, nor, to Buyer's knowledge, are any of the foregoing filed, issued
or threatened, which would reasonably be expected to have a Material Adverse
Effect on the consummation of the transactions contemplated by this Agreement or
materially limit Buyer's ability to perform any of its obligations under this
Agreement or any of the Documents.
 
4.7     Solvency.
 
The Buyer is currently solvent and the Buyer will not be rendered insolvent by
any of the transactions contemplated hereby.


 
19

--------------------------------------------------------------------------------

 
 
ARTICLE V.
INDEMNIFICATION
 
5.1     Survival.
 
Except as otherwise provided herein, the representations, warranties, covenants
and other agreements set forth in this Agreement or in any certificate or other
writing delivered in connection with this Agreement shall survive the Closing
for twelve (12) months (the “Survival Date”); provided, however, that any claim
for Adverse Consequences arising out of or with respect to the inaccuracy of any
such representation or the breach of any such warranty must be asserted in
writing by notice given to the other party on or before the twelve (12) month
anniversary of the Closing Date, failing which any such claim shall be waived
and extinguished, excluding, however, claims for Adverse Consequences relating
to any inaccuracy of representations and/or breach of warranties contained in
the Buyer Core Representations or the Seller Core Representations, as the case
may be, which may be asserted until the expiration of the applicable statute of
limitations with respect to such matters.  For the avoidance of doubt, if a
notice period applies to a claim for indemnification for a breach of
representations and/or warranties, then if and to the extent that any Person
entitled to indemnification submits a notice or claim prior to the expiration of
such notice period, the indemnification obligations of the indemnifying party
with respect to such claim shall include Adverse Consequences which the
indemnified party suffers after the expiration of the notice period.  No right
of the Buyer Group for indemnification hereunder shall be affected by any
examination made for or on behalf of the Buyer, the knowledge of any of the
Buyer’s officers, directors, shareholders, employees or agents, or the
acceptance by the Buyer of any certificate or opinion.
 
5.2     Indemnification.
 
(a)          Seller Indemnification.  From and after the Closing, the Seller
shall indemnify, defend and hold harmless the Buyer and its successors, assigns,
officers and directors (collectively, the “Buyer Group”) against any Adverse
Consequences that any member of the Buyer Group may suffer, sustain or become
subject to as the result of, or arising from or in connection with:
 
(i)           the breach by Seller of any representation or warranty contained
in Article III hereof or in any other Document or in any exhibit, schedule or
attachment thereto or in any certificate delivered by Seller in connection
therewith;
 
(ii)          any Excluded Liability; or
 
(iii)         any breach by Seller of any covenant or agreement contained in
this Agreement, any other Document or in any exhibit, schedule or attachment
hereto or thereto or in any certificate delivered by the Seller in connection
herewith or therewith.
 
(b)          Buyer Indemnification.  From and after the Closing, the Buyer shall
indemnify, defend and hold harmless the Seller and its successors, assigns,
officers and directors (collectively, the “Seller Group”) against any Adverse
Consequences that any member of the Seller Group may suffer, sustain or become
subject to as the result of, arising from or in connection with:


 
20

--------------------------------------------------------------------------------

 
 
(i)           a breach of any representation, warranty, covenant or agreement by
the Buyer contained in this Agreement, any other Document or in any exhibit,
schedule or attachment hereto or thereto or in any certificate delivered by the
Buyer in connection herewith or therewith; or
 
(ii)          any Assumed Liability.
 
(c)          Limits on Indemnification.  Anything in Section 5.2(a) to the
contrary notwithstanding, the Buyer Group or the Seller Group, as the case may
be, shall not have the right to be indemnified under Section 5.2(a)(i) or
Section 5.2(b)(i) unless and until the Buyer Group, or the Seller Group, as the
case may be, (or any member thereof) shall have incurred on a cumulative basis
Adverse Consequences from breaches of the Seller’s or the Buyer’s, as the case
may be, representations and warranties in an amount exceeding $25,000 (the
“Basket”), in which case the right to be indemnified shall apply to the extent
of all such Adverse Consequences  but not to exceed $1,500,000 in the aggregate
(the “Cap”); provided, however, that in no event shall the Basket or the Cap
apply with respect to willful breaches of any representations and warranties, or
fraud.


 
21

--------------------------------------------------------------------------------

 


5.3     Indemnification Procedures.
 
(a)          If any third party shall notify any Party to this Agreement (the
“Indemnified Party”) with respect to any matter (a “Third Party Claim”) which
may give rise to a claim for indemnification against the other Party to this
Agreement (the “Indemnifying Party”) under Section 5.2, then, subject to Section
5.3(d) below, the Indemnified Party shall notify in writing the Indemnifying
Party thereof promptly and provide specific details of the matter; provided,
however, that no reasonable delay on the part of the Indemnified Party in
notifying any Indemnifying Party shall relieve the Indemnifying Party from any
Liability or obligation hereunder unless (and then solely to the extent) the
Indemnifying Party thereby is prejudiced by the delay.  Any Indemnifying Party
will have the right to defend the Indemnified Party against the Third Party
Claim with counsel of its choice (or counsel selected by any insurer providing
defense) reasonably satisfactory to the Indemnified Party so long as (A) the
Indemnifying Party notifies the Indemnified Party in writing within fifteen (15)
days after the Indemnified Party has given notice of the Third Party Claim that
the Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any Adverse Consequences the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim, (B) the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnifying
Party will have the financial resources to defend against the Third Party Claim
and fulfill its indemnification obligations hereunder, (C) the Third Party Claim
involves only money damages and does not seek an injunction or other equitable
relief (unless any insurer providing defense also is defending such claims for
equitable relief to the good faith reasonable satisfaction of the Indemnified
Party), (D) settlement of, or an adverse judgment with respect to, the Third
Party Claim is not, in the good faith judgment of the Indemnified Party, likely
to establish a precedential custom or practice adverse to the continuing
business interests of the Indemnified Party, and (E) the Indemnifying Party
conducts the defense of the Third Party Claim actively and diligently.  The
Indemnified Party may participate in the defense of such claim with co-counsel
of its choice to the extent that the Indemnified Party believes in its sole
discretion that such matter shall affect its ongoing business; provided,
however, that the fees and expenses of the Indemnified Party’s counsel shall be
at the expense of the Indemnified Party unless (A) the Indemnifying Party has
agreed in writing to pay such fees and expenses, (B) the Indemnifying Party has
failed to assume the defense and employ counsel as provided herein or (C) a
claim shall have been brought or asserted against the Indemnifying Party as well
as the Indemnified Party, and such Indemnified Party shall have been advised in
writing by counsel that there may be one or more factual or legal defenses
available to it that are in conflict with those available to the Indemnifying
Party, in which case such co-counsel shall be at the expense of the Indemnifying
Party; provided, however, that the Indemnifying Party will not be required to
pay the fees and expenses of more than one separate principal counsel (and any
appropriate local counsel) for all Indemnified Parties.  Subject to the
preceding sentence, if the Indemnifying Party’s insurer is engaged in the
defense of a claim, the Indemnified Party shall attempt, in good faith, to use
reasonable efforts, in connection with any participation by the Indemnified
Party in the defense of such claim, not to materially interfere with the
insurer’s defense of the claim.  If, within such 15-day period, the Indemnifying
Party does not assume the defense of such matter or fails to defend the matter
in the manner set forth above, the Indemnified Party may defend against the
matter in any manner that it reasonably may deem appropriate and may consent to
the entry of any judgment with respect to the matter or enter into any
settlement with respect to such matter without the consent of the Indemnifying
Party and the Indemnifying Party will reimburse the Indemnified Party promptly
and periodically for the costs of defending against such claim (including
reasonable attorneys’ fees and expenses) and the Indemnifying Party will remain
responsible for any Adverse Consequences the Indemnified Party may suffer to the
extent resulting from, arising out of, relating to, or caused by the claim to
the fullest extent provided herein; provided, however, that such claim shall not
be compromised or settled without the written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld.  If the Indemnified Party
assumes the defense of the claim, then the Indemnified Party shall keep the
Indemnifying Party reasonably informed of the progress of any such defense,
compromise or settlement.  The Indemnifying Party shall be liable for any
settlement of the claim effected pursuant to this Section 5.3, and for any final
judgment, if the Indemnified Party is entitled to indemnification from the
Indemnifying Party under the terms of this Article V.
 
(b)          If an Indemnified Party’s notice of indemnification does not relate
to a claim or the commencement of an action or proceeding by a third party, the
Indemnifying Party shall have thirty (30) days after receipt of such notice to
object to the subject matter and the amount of the claim for indemnification set
forth in such notice by delivering written notice thereof to the Indemnified
Party.  If the Indemnifying Party does not so object within such 30-day period,
it shall be conclusively deemed to have agreed to the matters set forth in such
notice of indemnification.
 
(c)          The Parties recognize and acknowledge that a breach by any Party of
this Article V may cause irreparable and material loss and damage to the other
Party as to which the other Party may not have an adequate remedy at law or in
damages.  Accordingly, each Party acknowledges and agrees that the issuance of
an injunction or other equitable remedy may be an appropriate remedy for any
such breach.


 
22

--------------------------------------------------------------------------------

 
 
(d)          An Indemnified Party shall notify each Indemnifying Party promptly
upon such Indemnified Party’s becoming aware of any matter which may give rise
to a claim by such Indemnified Party for indemnification against an Indemnifying
Party under Section 5.2 not covered by Section 5.3(a) above; provided, however,
that no delay on the part of the Indemnified Party in notifying any Indemnifying
Party shall relieve the Indemnifying Party from any Liability or obligation
hereunder unless (and then solely to the extent) the Indemnifying Party thereby
is prejudiced by the delay.
 
(e)          If the Indemnifying Party objects in writing to any claim for
indemnification made by the Indemnified Party in any written notice of a claim
(an “Objection Notice”), then the Indemnifying Party and the Indemnified Party
shall attempt in good faith to agree upon the rights of the respective parties
with respect to each of such claims, and the parties shall each provide
information (as reasonably requested) to the other related to the issues set
forth in the Objection Notice.  If the Indemnified Party and the Indemnifying
Party so agree, a memorandum setting forth such agreement shall be prepared and
signed by both parties and, in the case of indemnification by Seller, the amount
agreed upon by the parties shall be paid to Buyer by wire transfer of
immediately available funds in New York, New York, and in the case of
indemnification by Buyer, such amount shall be paid to Seller by wire transfer
of immediately available funds in Raleigh, North Carolina.
 
(f)           The amount of any Adverse Consequences for which indemnification
is provided pursuant to this Article V shall be net of (i) any amounts recovered
by the Indemnified Party pursuant to any indemnification agreement with any
third party and (ii) any insurance proceeds or other cash receipts or sources of
reimbursement received as an offset against such Adverse Consequences.
 
(g)          The representations and warranties of the parties contained herein
shall survive the Closing until the earlier of (a) the applicable Survival Date
or (b) the transfer by or on behalf of the Buyer of all or substantially all of
the Business, in a stand-alone transaction, to any Person not affiliated with
Buyer.  For the avoidance of doubt, the representations and warranties of the
parties contained herein shall survive a sale of all or substantially all of the
Buyer’s business (whether by merger, sale of stock or assets, recapitalization
or otherwise).  Any claim under this Agreement with respect to a breach of a
representation and warranty must be asserted by a Claim Notice delivered prior
to 5:00 P.M., Eastern Time, on the applicable Survival Date and, if such a
notice is given, the survival period for such representation and warranty shall
continue until the claim is fully resolved.
 
5.4     Exclusive Remedy.
 
The provisions set forth in this Article V shall be the exclusive remedy for any
claims brought by either party against the other party relating to the subject
matter set forth in this Agreement whether brought pursuant to the provisions of
this Article V or otherwise, except (i) for any right of the parties to specific
performance of the terms of this Agreement, and (ii) in the case of fraud or
willful misconduct.


 
23

--------------------------------------------------------------------------------

 
 
5.5     Guaranty.
 
Each of Greg Dobbyn and Susan Dobbyn hereby agrees to unconditionally,
irrevocably and absolutely guaranty to the Seller the prompt and complete
payment, without any right of setoff, whether by equity or law, of all amounts
owing to the Seller by the Buyer pursuant to this Article V, and all other
obligations of the Buyer under the Documents, by executing the Guaranty.
 
ARTICLE VI.
ADDITIONAL AGREEMENTS
 
6.1     Transaction Expenses.
 
(a)          The Buyer and the Seller shall each pay all of their respective
expenses in connection with the transactions contemplated hereby, including,
without limitation, all attorneys’ fees and expenses and accountants’ fees and
expenses.
 
(b)          In no event shall the Buyer be liable for any income, capital gain,
franchise or other similar Tax arising or imposed as a result of the
transactions contemplated herein, and the Seller shall pay all transfer, stamp
(including documentary stamp Taxes, if any) and other similar Taxes or
governmental charges with respect to the transactions herein contemplated.  Any
sales or use or other registration or other transfer Taxes imposed on the sale
of the Acquired Assets at the Closing shall be borne by the Buyer.
 
6.2     Efforts to Consummate; Further Assurances.
 
Subject to the terms and conditions herein provided, the Parties shall do or
cause to be done all such acts and things as may be necessary, proper or
advisable, consistent with all applicable Laws, to consummate and make effective
the transactions contemplated hereby as soon as reasonably practicable.  Each of
the Parties agrees that it will from time to time on or after the Closing
promptly do, execute, acknowledge and deliver and will cause to be done,
executed, acknowledged and delivered, all such further acts, deeds,
certificates, bills of sale, assignments, transfers, conveyances, powers of
attorney and other documents as may be reasonably requested by any of the other
Parties for better assigning, transferring, granting, conveying and conferring
right, title and interest to the Buyer of the Acquired Assets and for the better
assumption by the Buyer of the Assumed Liabilities.  Without limiting the
generality of the foregoing, the Parties agree to cooperate with each other and
to provide each other with all information and documentation reasonably
necessary to permit the preparation and filing of all federal, foreign,
international, state, provincial, local, and other Tax returns and Tax elections
with respect to the Business.
 
6.3     Confidentiality.
 
(a)          As used in this Section 6.3, the term “Confidential Information”
includes any and all of the following information of the Seller or the Buyer
that has been or may hereafter be disclosed in any form, whether in writing,
orally, electronically or otherwise, or otherwise made available by observation,
inspection or otherwise by either party or its Representatives (collectively, a
“Disclosing Party”) to the other party or its Representatives (collectively, a
“Receiving Party”):


 
24

--------------------------------------------------------------------------------

 
 
(i)           all information that is a trade secret under applicable trade
secret or other Law;
 
(ii)          all information concerning product specifications, data, know-how,
formulae, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, inventions and ideas, past, current and planned research and
development, current and planned manufacturing or distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer hardware, software and computer
software and database technologies, systems, structures and architectures;
 
(iii)         all information concerning the business and affairs of the
Disclosing Party (including, but not limited to, historical and current
financial statements, financial projections and budgets, Tax Returns and
accountants’ materials, historical, current and projected sales, capital
spending budgets and plans, business plans, strategic plans, marketing and
advertising plans, publications, client and customer lists and files, contracts,
the names and backgrounds of key personnel and personnel training techniques and
materials, however documented), and all information obtained from review of the
Disclosing Party’s documents or property or discussions with the Disclosing
Party regardless of the form of the communication; and
 
(iv)         all notes, analyses, compilations, studies, summaries and other
material prepared by the Receiving Party to the extent containing or based, in
whole or in part, upon any information included in the foregoing.
 
(b)          Any trade secrets of a Disclosing Party shall also be entitled to
all of the protections and benefits under applicable trade secret Law and any
other applicable Law. If any information that a Disclosing Party deems to be a
trade secret is found by a court of competent jurisdiction not to be a trade
secret for purposes of this Section 6.3, such information shall still be
considered Confidential Information of that Disclosing Party for purposes of
this Section 6.3 to the extent included within the definition. In the case of
trade secrets, each of the Buyer and the Seller hereby waives any requirement
that the other party submit proof of the economic value of any trade secret or
post a bond or other security.
 
(i)           Each Receiving Party acknowledges the confidential and proprietary
nature of the Confidential Information of the Disclosing Party and agrees that
such Confidential Information (A) shall be kept confidential by the Receiving
Party; (B) shall not be used for any reason or purpose other than to evaluate
and consummate the transactions contemplated hereunder; and (C) without limiting
the foregoing, shall not be disclosed by the Receiving Party to any Person,
except in each case as otherwise expressly permitted by the terms of this
Agreement or with the prior written consent of an authorized representative of
the Seller with respect to Confidential Information of the Seller (each, a
“Seller Contact”) or an authorized representative of the Buyer with respect to
Confidential Information of the Buyer (each, a “Buyer Contact”).  Each of the
Buyer and the Seller shall disclose the Confidential Information of the other
party only to its Representatives who require such material for the purpose of
evaluating the transactions contemplated hereunder and are informed by the Buyer
or the Seller, as the case may be, of the obligations of this Section 6.3 with
respect to such information.  Each of the Buyer and the Seller shall (D) enforce
the terms of this Section 6.3 as to its respective Representatives; (E) take
such action to the extent necessary to cause its Representatives to comply with
the terms and conditions of this Section 6.3; and (vi) be responsible and liable
for any breach of the provisions of this Section 6.3 by it or its
Representatives.


 
25

--------------------------------------------------------------------------------

 
 
(ii)          Unless and until this Agreement is terminated, the Seller shall
maintain as confidential any Confidential Information (including for this
purpose any information of the Seller of the type referred to in Sections
6.3(a)(i), (ii) and (iii), whether or not disclosed to the Buyer) of the Seller
relating to any of the Acquired Assets or the Assumed
Liabilities.  Notwithstanding the preceding sentence, the Seller may use any
Confidential Information of the Seller before the Closing in the Ordinary Course
of Business in connection with the transactions permitted by Section 6.3.
 
(c)          From and after the Closing, the provisions of Section 6.3(a) above
shall not apply to or restrict in any manner the Buyer’s use of any Confidential
Information of the Seller relating to the Business or any of the Acquired Assets
or the Assumed Liabilities.
 
(d)          Sections 6.3(a) and (b) do not apply to that part of the
Confidential Information of a Disclosing Party that a Receiving Party
demonstrates (i) was, is or becomes generally available to the public other than
as a result of a breach of this Section 6.3 by the Receiving Party or its
Representatives; (ii) was or is developed by the Receiving Party independently
of and without reference to any Confidential Information of the Disclosing
Party; or (iii) was, is or becomes available to the Receiving Party on a
nonconfidential basis from a third party not bound by a confidentiality
agreement or any legal, fiduciary or other obligation restricting
disclosure.  The Seller shall not disclose any Confidential Information of the
Seller relating to any of the Acquired Assets or the Assumed Liabilities in
reliance on the exceptions in clauses (ii) or (iii) above, subject to any SEC
disclosure obligations of Seller, including but not limited to those disclosure
obligations resulting from the consummation of this Agreement and/or any other
Documents.
 
(e)          If a Receiving Party becomes compelled in any Proceeding or is
requested by a Governmental Authority having regulatory jurisdiction over the
contemplated transactions to make any disclosure that is prohibited or otherwise
constrained by this Section 6.3, that Receiving Party shall provide the
Disclosing Party with prompt notice of such compulsion or request so that it may
seek an appropriate protective order or other appropriate remedy or waive
compliance with the provisions of this Section 6.3. In the absence of a
protective order or other remedy, the Receiving Party may disclose that portion
(and only that portion) of the Confidential Information of the Disclosing Party
that, based upon advice of the Receiving Party’s counsel, the Receiving Party is
legally compelled to disclose or that has been requested by such Governmental
Authority, provided, however, that the Receiving Party shall use reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded by any Person to whom any Confidential Information is so disclosed. The
provisions of this Section 6.3(e) do not apply to any Proceedings between the
parties to this Agreement.


 
26

--------------------------------------------------------------------------------

 
 
(f)           If this Agreement is terminated, each Receiving Party shall (a)
destroy all Confidential Information of the Disclosing Party prepared or
generated by the Receiving Party without retaining a copy of any such material;
(b) promptly deliver to the Disclosing Party all other Confidential Information
of the Disclosing Party, together with all copies thereof, in the possession,
custody or control of the Receiving Party or, alternatively, with the written
consent of a Seller Contact or a Buyer Contact (whichever represents the
Disclosing Party) destroy all such Confidential Information; and (c) certify all
such destruction in writing to the Disclosing Party, provided, however, that the
Receiving Party may retain a list that contains general descriptions of the
information it has returned or destroyed to facilitate the resolution of any
controversies after the Disclosing Party’s Confidential Information is returned.
 
(g)          The Disclosing Party is not waiving, and will not be deemed to have
waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges as a result of
disclosing its Confidential Information (including Confidential Information
related to pending or threatened litigation) to the Receiving Party, regardless
of whether the Disclosing Party has asserted, or is or may be entitled to
assert, such privileges and protections.  The Parties (i) share a common legal
and commercial interest in all of the Disclosing Party’s Confidential
Information that is subject to such privileges and protections; (ii) are or may
become joint defendants in Proceedings to which the Disclosing Party’s
Confidential Information covered by such protections and privileges relates;
(iii) intend that such privileges and protections remain intact should either
party become subject to any actual or threatened Proceeding to which the
Disclosing Party’s Confidential Information covered by such protections and
privileges relates; and (iv) intend that after the Closing the Receiving Party
shall have the right to assert such protections and privileges. No Receiving
Party shall admit, claim or contend, in Proceedings involving either party or
otherwise, that any Disclosing Party waived any of its attorney work-product
protections, attorney-client privileges or similar protections and privileges
with respect to any information, documents or other material not disclosed to a
Receiving Party due to the Disclosing Party disclosing its Confidential
Information (including Confidential Information related to pending or threatened
litigation) to the Receiving Party.
 
(h)          This Section 6.3 is intended to supersede, and terminate in its
entirety, the Confidentiality Agreement.
 
(i)           The provisions of this Section 6.3 shall survive for a period of
twelve (12) months from the date of this Agreement.
 
(j)           Notwithstanding anything to the contrary contained in this Section
6.3, the Seller shall have the right to retain copies of the documents delivered
to the Buyer pursuant to Section 1.1(i) of this Agreement solely to defend the
Seller in the event of any claims from the operation of the Business prior to
the Closing.


 
27

--------------------------------------------------------------------------------

 
 
6.4     Non-Disparagement.
 
The Seller shall cause its Representatives not to make any statements,
observations or opinions or communicate any information (whether oral or
written) that disparages or is likely in any way to harm the reputation of the
Business or the Buyer and its Affiliates or that is inconsistent with the
purpose and intent of the Documents.  The Buyer shall cause its Representatives
not to make any statements, observations or opinions or communicate any
information (whether oral or written) that disparages or is likely in any way to
harm the reputation of the Seller or its Affiliates or that is inconsistent with
the purpose and intent of the Documents.
 
6.5     Broker’s Fees.
 
Each of the Parties shall be responsible for, and shall hold each of the other
Parties harmless against, any fees or commissions for which such Party is liable
to any broker, finder or agent with respect to the transactions contemplated by
this Agreement.
 
6.6     Seller Non-Compete.
 
(a)          During the Non-Compete Period, and except to (i) collect
outstanding accounts receivables resulting from those customer orders received
prior to the Closing, (ii) fulfill purchase orders incurred prior to the Closing
Date in the ordinary course of Business, (iii) fulfill the Purchase Order and
(iv) fulfill Buyer’s post-Closing purchase orders to Seller for Product (during
the six weeks following the Closing Date), the Seller and its Subsidiaries shall
not (i) directly or indirectly, own, purchase, organize or take preparatory
steps for the organization of, or (ii) build, design, finance, acquire, lease,
operate, manage, invest in, work or consult for or otherwise affiliate with, or
(iii) serve as a partner, employee, consultant, officer, director, manager,
agent, associate, investor, or otherwise for any business in competition with or
otherwise similar to the Business in the United States of America prior to the
end of the Non-Compete Period (the “Seller Restricted Territory”).  Ownership by
the Seller, as a passive investment, of less than 1% of the outstanding shares
of ownership interest of any corporation listed on a national securities
exchange will not constitute a breach of this Section 6.6.
 
(b)          During the Non-Compete Period, the Seller and its Subsidiaries
shall not divert or attempt to divert any or all of the Business of Buyer’s or
any of Buyer’s Affiliate’s customers or suppliers from Buyer or its Affiliates
in violation of this Agreement or applicable Law (including any applicable trade
secrets law) nor, directly or indirectly, on its own behalf or on behalf of
another party, induce or attempt to induce any of the Buyer’s employees or
independent contractors to leave their employment or engagement with the Buyer.
 
(c)          The Seller acknowledges that the Buyer has required that the Seller
make the agreements in this Section 6.6 as a condition to the Buyer’s
consummation of the transactions contemplated by this Agreement.  The Seller
acknowledges that the restrictions and agreements contained in this Section 6.6
are reasonable (including with respect to duration, geographical area and scope)
and necessary to protect the legitimate interests of the Buyer, including the
preservation of the Business, and that violation or breach of this Section 6.6
will cause substantial and irreparable harm to the Buyer that would not be
quantifiable and for which no adequate remedy would exist at Law.


 
28

--------------------------------------------------------------------------------

 
 
(d)          If, at the time of enforcement of this Section 6.6, a court holds
that the restrictions stated herein are unreasonable under the circumstances
then existing, the Parties agree that the maximum period, scope or geographical
area reasonable under such circumstances shall be substituted for the stated
period, scope or geographical area so as to protect the Buyer to the greatest
extent possible under applicable Law from improper competition.  The Parties
hereto acknowledge that money damages would be an inadequate remedy for any
breach of this Section 6.6 and that the Buyer would be irreparably damaged if
any Party were to breach the covenants set forth in this Section
6.6.  Therefore, in the event of a breach or threatened breach of this Section
6.6, the Buyer or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions of this Section 6.6 (without
posting a bond or other security) or require the breaching party (the “Seller
Breaching Party”) to account for and pay over to the Buyer all compensation,
profits, moneys, accruals, increments or other benefits derived from or received
as a result of any transactions constituting a breach of the covenants contained
herein in this Section 6.6, if and when final judgment of a count of competent
jurisdiction is so entered against such Seller Breaching Party.
 
6.7     Cooperation.
 
Following the Closing, the Seller and the Buyer will cooperate with each other
with regard to collections from customers of the Business.  The Seller will
provide the Buyer with a report every thirty (30) days after the Closing
concerning the Seller’s collection efforts with regard to customers of the
Business concerning pre-closing accounts receivable that are more than sixty
(60) days past due, in order to maintain good relations with customers of the
Business.  The Seller will continue to provide the Buyer with such reports until
all outstanding accounts receivable have been collected by the Seller.
 
6.8     Payment of Assumed and Excluded Liabilities.
 
(a)          The Buyer shall, after the Closing, promptly pay to the appropriate
Person any Assumed Liabilities related to the Business (i) which become due and
payable after the Closing, or (ii) which were due and payable on the Closing
Date; and
 
(b)          The Seller shall, after the Closing, promptly pay to the
appropriate Person in the Ordinary Course of Business any Excluded Liabilities
related to the Business (i) which become due and payable after the Closing, or
(ii) which were due and payable on the Closing Date.
 
6.9     Product Liability Insurance.
 
The Seller shall maintain in force for one (1) year following the Closing
product liability insurance insuring Seller with respect to products of the
Business sold prior to the Closing, naming the Buyer as an additional named
insured and meeting the other requirements set forth on Schedule 6.9.


 
29

--------------------------------------------------------------------------------

 


6.10   Fulfillment of Pre-Closing Orders.
 
(a)          Except for the Purchase Order (which shall be governed by Section
2.3 (b) (ix)), the Seller shall fulfill all customer orders for Misonix Fume
Products received by the Seller prior to the Closing Date (“Pre-Closing
Orders”).  After the six (6) week period has passed, the Buyer shall, if
requested by the Seller, manufacture Misonix Fume Products for the Seller
pursuant to the Transition and Manufacturing Services Agreement to allow the
Seller to fulfill Pre-Closing Orders (regardless of the customer’s requested
delivery date).  The Seller shall be entitled to retain all payments made by
customers for all Pre-Closing Orders. The Seller acknowledges and agrees that it
will not begin a Pre-Closing Order which it knows, at the time, it cannot
complete within the aforesaid six (6) week period.
 
(b)          The Seller shall be responsible for all warranty service on all
Misonix Fume Products sold by the Seller to third-parties.  If field service is
required to fulfill such warranty service, the Buyer agrees to sell the Seller
any parts required to perform this service at actual Buyer cost plus 10%. Actual
Buyer cost will be determined using the formula in Exhibit I. If the Seller
requests, the Buyer shall also provide labor to repair the Product at its
standard rates.  Notwithstanding the foregoing, the Buyer shall be responsible
for warranty service according to the Buyer’s standard warranty (12) months
parts and labor, with labor performed at the Buyer’s facility in North Carolina)
on any Misonix Fume Products manufactured by it for the Seller pursuant to this
Section 6.10 and the Transition and Manufacturing Services Agreement.
 
6.11   Notice Regarding Molds and Dies.
 
The Seller agrees, promptly after the Closing, to notify the holders of all mold
and dies used in the Business in writing that the ownership of the molds and
dies has been transferred to the Buyer. The notice shall also provide the
holders of the molds and dies with contact information for the Buyer.
 
6.12   Fulfillment of Buyer’s Post Closing Orders.
 
During the six (6) weeks following the Closing Date, the Buyer will receive
purchase orders for fume hood products (the “Post-Closing Orders”). In addition
to completion of the Purchase Order and the Pre-Closing Orders, the Seller shall
use all reasonable commercial efforts to fulfill  the Post-Closing Orders in a
timely manner. Notwithstanding anything to the contrary contained in the
foregoing, if six (6) weeks after the Closing Date the Seller has not completed
the Post-Closing Orders, the Buyer will accept and pay for such Post-Closing
Orders as are then completed by the Seller and ready for delivery and release
the Seller from the obligation to deliver the remaining amount of fume hood
products under the Post-Closing Orders without any penalty or liability
therefor. The Seller acknowledges and agrees that it will not begin a
Post-Closing Order which it knows, at the time, it cannot complete within the
aforesaid six (6) weeks period. In addition, Seller, upon request from the
Buyer, will promptly provide Buyer as to the status of each Post-Closing
Order.  The purchase price to be paid by the Buyer to the Seller for completed
products ordered under the Post-Closing Orders will be determined according to
the same process for determining the purchase price of the Purchase Order under
Section 2.3 (b) (ix). The Buyer shall be entitled to retain all payments made by
customers under the Post-Closing Orders.


 
30

--------------------------------------------------------------------------------

 
 
ARTICLE VII.
DEFINITIONS
 
In addition to the words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context clearly requires otherwise:
 
“Acquired Assets” has the meaning assigned to such term in Section 1.1.
 
“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, Liens, losses, lost profits,
diminution in value, expenses, and fees, including court costs and reasonable
attorneys’ fees and expenses (whether such attorneys’ fees and expenses arise
out of a dispute or claim among the Parties or out of a dispute involving third
parties).
 
“Affiliate” of a Person shall means (i) any other Person directly, or indirectly
through one or more intermediaries, controlling, controlled by or under common
control with such Person, or (ii) any officer, director, or manager of such
Person.  The term “control” includes, without limitation, the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.
 
“Assumed Liabilities” has the meaning assigned to such term in Section 1.3.
 
“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.
 
“Basket” has the meaning assigned to such term in Section 5.2(c).
 
“Bill of Sale” has the meaning assigned to such term in Section 2.3(a).
 
“Business” has the meaning set forth in the recitals to this Agreement.
 
“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in New York, New York.
 
“Business Profit and Loss Statements” has the meaning assigned to such term in
Section 3.4(a).


 
31

--------------------------------------------------------------------------------

 
 
“Buyer” has the meaning assigned to such term in the preamble of this Agreement.
 
“Buyer Breaching Party” has the meaning assigned to such term in Section 6.12.
 
“Buyer Contact” has the meaning assigned to such term in Section 6.3(c).
 
“Buyer Core Representations” means Section 4.1 (Organization), Section 4.2
(Authorization of Transaction), and Section 4.4 (Brokers).
 
“Buyer Group” has the meaning assigned to such term in Section 5.2(a).
 
“Buyer Restricted Territory” has the meaning assigned to such term in Section
6.12.
 
“Cap” has the meaning assigned to such term in Section 5.2(c).
 
“Cash Closing Payment” had the meaning assigned to such term in Section 2.1(a).
 
“Closing” has the meaning assigned to such term in Section 2.2.
 
“Closing Date” has the meaning assigned to such term in Section 2.2.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.
 
“Confidential Information” has the meaning assigned to such term in Section
6.3(a).
 
“Confidentiality Agreement” means that Confidentiality Agreement, dated May 17,
2011 by and between the Buyer and the Seller.
 
“Consideration” has the meaning assigned to such term in Section 2.1.
 
“Contracts” has the meaning assigned to such term in Section 1.1(e).
 
“Direct Cash Payment” has the meaning assigned to such term in Section 2.1(a).
 
“Disclosing Party” has the meaning assigned to such term in Section 6.3(a).
 
“Documents” means this Agreement, the Bill of Sale, the Undertaking and
Assumption of Liabilities, the Trademark License Agreement, the Trademarks
Assignment, the Patent Assignment, the Transition and Manufacturing Services
Agreement and the Other Assignment Documents.
 
“Employee Benefit Plan” means all the employee benefit, fringe benefit,
supplemental unemployment benefit, bonus, incentive, profit sharing,
termination, change of control, pension, retirement, stock option, stock
purchase, stock appreciation, health, welfare, medical, dental, disability, life
insurance and similar plans, programs, arrangements or practices relating to the
current or former employees, officers or directors of the Seller maintained,
sponsored or funded by the Seller, whether written or oral, funded or unfunded,
insured or self-insured, registered or unregistered under which the Seller may
have any liability contingent or otherwise and other similar health and benefit
plans established pursuant to statute.


 
32

--------------------------------------------------------------------------------

 
 
“Environmental and Safety Requirements” means any and all Laws, Orders,
contractual obligations and all common law concerning public health and safety,
worker health and safety, pollution, or protection of the environment,
including, without limitation, all those relating to the presence, use,
production, generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise or radiation, including, but not limited to, the Solid Waste
Disposal Act, as amended, 42 U.S.C. §§ 6901, et seq., the Clean Air Act, as
amended, 42 U.S.C. §§ 7401 et seq., the Federal Water Pollution Control Act, as
amended, 33 U.S.C. §§ 1251 et seq., Oil Pollution Act of 1990, 33 U.S.C. §§ 270
et seq., The Federal Food Drug and Cosmetic Act 21 U.S.C. § 301 et seq., the
Emergency Planning and Community Right-to-Know Act, as amended, 42 U.S.C. §§
11001 et seq., the Comprehensive Environmental Response, Compensation, and
Liability Act, as amended, 42 U.S.C. §§ 9601 et seq., the Hazardous Materials
Transportation Uniform Safety Act, as amended, 49 U.S.C. §§ 1804 et seq., the
Occupational Safety and Health Act of 1970, as amended, and the rules and
regulations promulgated thereunder.
 
“Excluded Assets” has the meaning assigned to such term in Section 1.2.
 
“Excluded Liabilities” has the meaning assigned to such term in Section 1.4.
 
“Fume Intellectual Property” has the meaning assigned to such term in
Section 1.1(d).
 
“Fundamental Documents” means the documents by which any Person (other than an
individual) establishes its legal existence or which govern its internal
affairs, including, without limitation, as applicable, articles or certificate
of incorporation, memorandum, memorandum of association, articles of
association, articles of organization, certificate of formation, partnership
agreement, by-laws, and/or operating or limited liability company agreement.
 
“Funded Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by (or which
customarily would be evidenced by) bonds, debentures, notes or similar
instruments, (c) all reimbursement obligations of such Person with respect to
letters of credit and similar instruments, (d) all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets purchased by such Person, (e) all obligations of such Person incurred,
issued or assumed as the deferred purchase price of property or services other
than accounts payable incurred and paid on terms customary in the business of
such Person (it being understood that the “deferred purchase price” in
connection with any purchase of property or assets shall include only that
portion of the purchase price which shall be deferred beyond the date on which
the purchase is actually consummated), (f) all obligations secured by (or for
which the holder of such Funded Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed, (g)
all obligations of such Person under forward sales, futures, options or other
similar hedging arrangements (including interest rate hedging or protection
agreements), (h) all obligations of such Person to purchase or otherwise pay for
merchandise, materials, supplies, services or other property regardless of
whether delivery of such merchandise, materials, supplies, service or other
property is ever made or tendered, (i) all guaranties by such Person of
obligations of others and (j) all capitalized lease obligations of such Person.


 
33

--------------------------------------------------------------------------------

 
 
“Guaranty” has the meaning assigned to such term in Section 2.2 (c)(i).
 
“Governmental Authority” means any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign,
international, provincial, federal, state, county or local.
 
“Indemnified Party” has the meaning assigned to such term in Section 5.3(a).
 
“Indemnifying Party” has the meaning assigned to such term in Section 5.3(a).
 
“Intellectual Property” means (a) all inventions, all improvements thereto and
all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, divisions, revisions,
extensions, and reexaminations thereof, (b) registered and unregistered
trademarks, service marks, trade dress, trade styles, logos, trade names, and
corporate names, including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith, (c) all
copyrightable works and copyrights and all applications, registrations and
renewals in connection therewith, (d) all trade secrets, customer lists,
supplier lists, pricing and cost information, business and marketing plans and
other confidential business information, (e) all computer programs and related
software, (f) all know-how, binding processes and other manufacturing processes,
(g) all other proprietary rights (including product and part names and numbers,
model names and numbers and “style” and tooling), (h) all domain names, url’s,
and registrations in respect thereof and (i) all copies and tangible embodiments
thereof.
 
“Knowledge of the Seller” has the meaning assigned to such term in Section 8.14.
 
“Law” means any constitution, law, statute, common law, treaty, rule, directive,
requirement or regulation or Order of any Governmental Authority, including any
laws, rules or regulations relating to import-export and customs services rules
or regulations.
 
“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.
 
“Licensed Intellectual Property” has the meaning assigned to such term in
Section 3.12(a).
 
“Lien” means any security interest, pledge, bailment (in the nature of a pledge
or for purposes of security), mortgage, deed of trust, the grant of a power to
confess judgment, conditional sales and title retention agreement (including any
lease in the nature thereof), charge, encumbrance, easement, right of way,
reservation, restriction, cloud on or defect in title, right of first refusal or
first offer, equity, encroachment, burden, option, or other similar arrangement
or interest in real or personal property, including statutory liens, trusts,
deemed trusts or other encumbrances.


 
34

--------------------------------------------------------------------------------

 
 
“Material” means in excess of $10,000 per event .
 
“Material Adverse Change” means, with respect to any Person, any material
adverse change in the business, operations, assets (including levels of working
capital and components thereof), condition (financial or otherwise), operating
results, Liabilities, customer, supplier or employee relations or business
prospects of such Person or any material casualty loss or damage to the assets
of such Person, whether or not covered by insurance.
 
“Material Adverse Effect” means an adverse effect in excess of $10,000 per event
on the financial condition, assets, liabilities, or results of operations of the
Business.
 
“Material Contracts” has the meaning assigned to such term in Section 3.13.
 
“Misonix Fume Products” means those products manufactured by the Seller as part
of the conduct of the Business and identified in the initial ”WHEREAS” clause of
this Agreement.
 
“Net Sales” has the meaning assigned to such term in Section 2.1(f).
 
“Non-Compete Period” means five (5) years from the Closing Date.
 
“Objection Notice” has the meaning assigned to such term in Section 5.3(e).
 
“Orders” means judgments, writs, decrees, compliance agreements, injunctions or
orders of and Governmental Authority or arbitrator.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with the past custom and practice of the Seller and its Affiliates (including
with respect to quantity and frequency).
 
“Other Assignment Documents” has the meaning assigned to such term in Section
2.3(a).
 
“Parties” means the Buyer and the Seller.
 
“Patent Assignment” has the meaning assigned to such term in Section 2.3(a)(iv).
 
“Payments” has the meaning assigned to such term in Section 2.1(f).
 
“Permits” means all permits, licenses, authorizations, registrations,
franchises, approvals, certificates, variances and similar rights obtained, or
required to be obtained, from any Governmental Authority or from any standard
setting or safety certification body or other similar entity, including, without
limitation, any requisite occupational licenses, certificates of competency and
manufacturing certifications.
 
 
35

--------------------------------------------------------------------------------

 


“Person” shall be construed broadly and shall include an individual, a
partnership, a limited partnership, a corporation, a limited liability company,
an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a Governmental Authority (or any department,
agency, or political subdivision thereof).
 
“Pre-Closing Orders” has the meaning assigned to such term in Section 6.10.
 
“Proceeding” means any action, suit, proceeding, complaint, charge, hearing,
inquiry or investigation before or by a Governmental Authority or arbitrator.
 
“Purchase Order” has the meaning assigned to such term in Section 2.3(b)(ix).
 
“Receiving Party” has the meaning assigned to such term in Section 6.3(a).
 
“Representative” with respect to a particular Person, means any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of such Person.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Section 2.1 Products” has the meaning assigned to such term in Section 2.1(f).
 
“Seller” has the meaning assigned to such term in the preamble of this
Agreement.
 
“Seller Breaching Party” has the meaning assigned to such term in Section
6.6(d).
 
“Seller Contact” has the meaning assigned to such term in Section 6.3(c).
 
“Seller Core Representations” means Section 3.1 (Organization and Capitalization
of the Seller), Section 3.2 (Authorization of Transaction), Section 3.3
(Non-Contravention), Section 3.9(a) (Title to Assets), Section 3.11 (Tax
Matters), and Section 3.19 (Brokers).
 
“Seller Group” has the meaning assigned to such term in Section 5.2(b).
 
“Seller Restricted Territory” has the meaning assigned to such term in Section
6.6(a).
 
“Seller Tax Group” has the meaning assigned to such term in Section 3.11(a).
 
“Statement of Allocation” has the meaning assigned to such term in Section 2.5.
 
“Subsidiary” means any corporation with respect to which a specified Person (or
a Subsidiary thereof) has the power to vote or direct the voting of sufficient
securities to elect a majority of the directors.
 
“Survival Date” has the meaning assigned to such term in Section 5.1.
 
“Tax” or “Taxes” means any and all United States or foreign, federal, state,
local or other taxes of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority, including taxes on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added.


 
36

--------------------------------------------------------------------------------

 
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Third Party Claim” has the meaning assigned to such term in Section 5.3(a).
 
“Trademark Assignment” has the meaning assigned to such term in Section 2.3(a).
 
“Trademark License Agreement” has the meaning assigned to such term in Section
2.3(a).
 
“Transition and Manufacturing Services Agreement” has the meaning assigned to
such term in Section 2.3(a).
 
“Undertaking and Assumption of Liabilities” has the meaning assigned to such
term in Section 2.3(b).
 
ARTICLE VIII.
MISCELLANEOUS
 
8.1   No Third Party Beneficiaries.
 
Except as expressly set forth in Section 5.2, this Agreement shall not confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns, personal representatives, heirs and
estates, as the case may be.
 
8.2   Entire Agreement.
 
This Agreement and the other Documents referred to herein constitute the entire
agreement among the Parties and supersede any prior correspondence or documents
evidencing negotiations between the Parties, whether written or oral, and all
understandings, agreements or representations by or among the Parties, written
or oral, that may have related in any way to the subject matter of any Document
including, without limitation, the Confidentiality Agreement.
 
8.3   Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.  No Party may assign either
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written approval of the other Party; provided, however, that the Buyer
may (i) assign any or all of its rights and interests hereunder to one or more
of its Affiliates; (ii) designate one or more of its Affiliates to perform its
obligations hereunder; (iii) assign any or all of its rights hereunder in
connection with a sale of all or substantially all of the business of the Buyer
(whether by merger, sale of stock or assets, recapitalization or otherwise);
and/or (iv) assign its rights hereunder to any lenders or financing
sources.  Notwithstanding the foregoing or anything else contained herein, if
the Buyer performs any of the aforementioned assignments or designations set
forth in (i), (ii), (iii) and/or (iv), the Buyer shall continue to remain liable
for its obligations under this Agreement and/or any other Documents.


 
37

--------------------------------------------------------------------------------

 
 
8.4   Counterparts.
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.  Legal delivery of this Agreement may be made by telecopy or by
electronic mail (pdf format).
 
8.5   Headings.
 
The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
8.6   Public Announcements.
 
After the Closing, the Seller or the Buyer may issue any press releases or
otherwise make any public statements with respect to the transactions
contemplated by this Agreement; provided, however, the Party issuing such
release or statement shall provide an advance copy of the same to the other
Party.  Notwithstanding the foregoing, any filing by the Seller with the
Securities and Exchange Commission with respect to the transactions contemplated
by this Agreement need not be provided to the Buyer.
 
8.7   Notices.
 
Any written notice to be given hereunder shall be given in writing and shall be
deemed given:  (a) when received if given in person, (b) on the date of
transmission if sent by facsimile, e-mail or other wire transmission (receipt
confirmed), (c) three (3) days after being deposited in the U.S. mail, certified
or registered mail, postage prepaid, and (d) if sent by an internationally
recognized overnight delivery service, the second day following the date given
to such overnight delivery service (specified for overnight delivery).  All
notices shall be addressed as follows (or at such other address or telecopy
numbers for a party as shall be specified by like notice):
 
If to the Seller:
 
 
MISONIX, INC.

 
1938 New Highway

 
Farmingdale, New York 11735

 
Attention:
Michael A. McManus, Jr.

 
Telecopy:
631-694-9412

 
E-Mail:
mmcmanus@misonix.com



 
with a copy to (which shall not constitute notice to the Seller):

 
 
Wilk Auslander LLP

 
1515 Broadway

 
New York, New York 10036



 
38

--------------------------------------------------------------------------------

 




 
Attention:
Joel I. Frank, Esq.

 
Telecopy:
212-752-6380

 
E-Mail:
jfrank@wilkauslander.com

 
 
If to the Buyer, Gregory J. Dobbyn or Susan Dobbyn:

 
 
Mystaire, Inc.

 
2150 East Wilton Avenue

 
Building 3, Suite C

 
Creedmoor, NC 27522

 
Attention:
Gregory J.  Dobbyn

 
Telecopy:
919-255-6120

 
E-Mail:
greg@aircleansystems.com

 
 
with a copy to (which shall not constitute notice to the Buyer or Parent):

 
 
Nicholls & Crampton, P. A.

 
3700 Glenwood Avenue, Suite 500

 
Raleigh, NC 27612

 
Attention:
F. Timothy Nicholls

 
Telecopy:
919-782-0465

 
E-Mail:
tnicholls@nichollscrampton.com

 
Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means, but no such notice, request, demand, claim or other communication
shall be deemed to have been duly given unless and until it actually is received
by the intended recipient.  Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Party notice in the manner herein set forth.
 
8.8  Governing Law.
 
This Agreement will be governed by and construed in accordance with the laws of
the State of New York without regard to conflicts of laws principles that would
require the application of any other law.
 
8.9  Amendments and Waivers.
 
No amendment or waiver of any provision of this Agreement shall be valid unless
the same shall be in writing and signed by (i) the Buyer and (ii) the
Seller.  No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.


 
39

--------------------------------------------------------------------------------

 
 
8.10  Incorporation of Exhibits and Schedules.
 
The Exhibits, Schedules and other attachments identified in this Agreement are
part of this Agreement as if set forth in full herein.
 
8.11  Construction.
 
If any payment is required to be made or other action is required to be taken
pursuant to this Agreement on a day which is not a Business Day, then such
payment or action shall be made or taken on the next Business Day.  Any
reference in this Agreement to any statute or any section thereof shall, unless
otherwise expressly stated, be deemed to be a reference to such statute or
section as amended, restated or re-enacted from time to time.
 
8.12  Independence of Covenants and Representations and Warranties.
 
All covenants hereunder shall be given independent effect so that if a certain
action or condition constitutes a default under a certain covenant, the fact
that such action or condition is permitted by another covenant shall not affect
the occurrence of such default, unless expressly permitted under an exception to
such initial covenant.  In addition, all representations and warranties
hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of or a breach
of a representation and warranty hereunder.
 
8.13  Remedies.
 
Except as otherwise provided herein or in the other Documents, the Parties shall
each have and retain all other rights and remedies existing in their favor at
law or equity, including, without limitation, any actions for specific
performance and/or injunctive or other equitable relief to enforce or prevent
any violations of the provisions of this Agreement.  Without limiting the
generality of the foregoing, the Seller hereby agrees that if the Seller fails
to convey the Acquired Assets to the Buyer in accordance with the provisions of
this Agreement, the Buyer’s remedy at law may be inadequate.  In such event, the
Buyer shall have the right, in addition to all other rights and remedies it may
have, to specific performance of the obligations of the Seller to convey the
Acquired Assets.
 
8.14  Knowledge Attributable to the Seller.
 
Whenever any statement herein or in any schedule, exhibit, certificate or other
document delivered to any Party pursuant to this Agreement is made “to the
Knowledge of the Seller” or containing words of similar intent or effect, the
Knowledge of the Seller will be deemed to include, without limitation, the
knowledge of any of Michael McManus, Richard Zaremba and William Frohlich and
Ron Manna  The Seller shall be required to examine all relevant documents and to
make due inquiries of each of its directors and officers and each of its other
management employees (including general managers), and agents who would likely
have knowledge of the relevant facts or circumstances.


 
40

--------------------------------------------------------------------------------

 
 
8.15  Severability.
 
It is the desire and intent of the Parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought.  Accordingly, if
any particular provision of this Agreement shall be adjudicated by a court of
competent jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.  Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
8.16  [Intentionally Omitted].
 
8.17  Waiver of Jury Trial.
 
NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL
REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING,
COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE OTHER AGREEMENTS OR THE DEALINGS OR THE RELATIONSHIP
BETWEEN THE PARTIES.  NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN
WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT OR HAS NOT BEEN WAIVED.  THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY
DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS.  NO PARTY HERETO HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY
OTHER PARTY HERETO THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES.
 
8.18  Mutual Drafting.
 
This Agreement and the Documents are the mutual product of Buyer and Seller,
each provision of this Agreement and of the Documents have been subject to
mutual consultation, negotiation and drafting, and the language of this
Agreement and the Documents shall therefore be interpreted without reference to
which party prepared this Agreement, the Documents or any portion hereof or
thereof.

 
[Signature Page Follows]


 
41

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the date first above written.
 

 
BUYER:
     
MYSTAIRE, INC.
     
By:
/s/ Gregory J. Dobbyn
   
Name: Gregory J. Dobbyn
   
Title:   Chairman
     
SELLER:
     
MISONIX, INC.
     
By:
/s/ Michael A. McManus, Jr.
   
Name: Michael A. McManus, Jr.
   
Title:   President and Chief Executive Officer
     
SOLELY FOR PURPOSES OF SECTION 5.5:
     
/s/ Gregory J. Dobbyn
 
Gregory J. Dobbyn
     
/s/ Susan Dobbyn
 
Susan Dobbyn

 
Signature Page to Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Bill of Sale


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Undertaking and Assumption of Liabilities


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
Statement of Allocation


 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
Trademark License Agreement


 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
Trademarks Assignment


 
 

--------------------------------------------------------------------------------

 


EXHIBIT F

 
Patent Assignment


 
 

--------------------------------------------------------------------------------

 


EXHIBIT G

 
Transition and Manufacturing Services Agreement
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT H

 
Guaranty


 
 

--------------------------------------------------------------------------------

 


EXHIBIT I


 
 

--------------------------------------------------------------------------------

 
 